Citation Nr: 1541813	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-13 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for status-post removal of right ovary, claimed as due to exposure to herbicides or toxic chemicals.

2.  Entitlement to service connection for residuals of excised precancerous skin lesions, claimed as due to exposure to herbicides or toxic chemicals.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1969 to April 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision that denied service connection for status-post removal of right ovary and for residuals of excised precancerous skin lesions.  The Veteran timely appealed.

The issue of service connection for a psychiatric disability has been raised by the record in an April 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action is required.


REMAND

Records 

The Veteran contends that the removal of her right ovary and the growth of precancerous lesions were due to her exposure to herbicides and/or toxic chemicals, including mustard gas, during active service at Fort McClellan, Alabama.  Her DD Form 214 reflects that the Veteran was assigned primarily as a band member at Fort McClellan, Alabama.  A complete copy of the Veteran's service personnel records should be associated with the claims file.

In April 2011, VA submitted a request through the Personnel Information Exchange System (PIES) for verification of exposure to mustard gas or Lewisite.  To date, no response to the request has been received; another attempt to obtain verification should be made.

The Veteran also should be asked to provide information concerning her reported exposure to herbicides and/or toxic chemicals, including mustard gas, in active service.

In addition, recent VA treatment records must be obtained for status-post removal of right ovary and for residuals of excised precancerous skin lesions.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Service Connection Claims

The Board notes that Fort McClellan was home to the U.S. Army Chemical Center and School, and the U.S. Army Combat Developments Command Chemical Biological-Radiological Agency during the time that the Veteran was stationed there, raising the possibility of exposure to radiation and/or harmful chemicals.  

In the case of claims for residuals of chemical exposure, VA's M21-1, Manual of Adjudication Procedures, provides specific instructions and criteria for the development of claims related to mustard gas or Lewisite exposure.  Full development in accordance with M21-1, Part IV, Subpart ii, Chapter 1, Section F, is required.  This remains an active issue, as there has also been a legislative proposal for VA to establish a health registry of individuals exposed to chemicals and/or harmful substances at Fort McClellan; it is also possible the Department of Defense has information relevant to these claims.

Therefore, the Board finds that additional development is necessary to adequately address each of the Veteran's service connection claims.  See 38 U.S.C.A. § 5103A(b), (c) (VA must make a "reasonable effort" to obtain all relevant records, including records pertaining to the Veteran's service).

With regard to the service connection claim for status-post removal of right ovary, private records reflect that a cyst in ovary required surgical removal of the right ovary in 1990.  A gynecological cytology report, dated in August 2007, was negative for intraepithelial lesion or malignancy.

The Board notes that the February 2012 VA examiner provided findings in regard to the scar that resulted from removal of the right ovary.  The examiner also found no benign or malignant neoplasm or metastases related to removal of the right ovary.  While the examiner indicated that there were no complaints or treatment for ovarian disease or for a related ovarian condition during active service, the examiner did not otherwise provide an opinion as to the relationship, if any, between the Veteran's status-post removal of right ovary and active service-specifically, involving her claimed exposure to herbicides and/or toxic chemicals, including mustard gas.  Hence, an addendum opinion is required in this regard from the February 2012 examiner (or a suitable substitute).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2015).

With regard to the service connection claim for residuals of excised precancerous skin lesions, private records reflect treatment of actinic keratoses in November 2003 and in October 2004; and reflect a history of prurigo nodularis on the left lower back, which was excised in April 2005.  Neither pruritus nor skin lesions were found on examination in April 2008.

The Board notes that the February 2012 VA examiner did not indicate whether there were scars resulting from any excised lesions, or whether the Veteran has a current skin disease.  There is no opinion as to the relationship, if any, between the Veteran's residuals of excised precancerous skin lesions and active service-specifically, to include her claimed exposure to herbicides and/or toxic chemicals, including mustard gas.  Hence, the Veteran is entitlement to a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide information concerning the dates and locations of exposure to herbicides and/or toxic chemicals, including mustard gas, while in active service.
2. Obtain the Veteran's outstanding VA treatment records, from March 2012 forward; and associate them with the Veteran's claims file.  

3.  Obtain the Veteran's service personnel records, and associate them with the Veteran's claims file; request these records from NPRC or other appropriate source.  

4.  Request any service department records indicating exposure to herbicides and/or toxic chemicals, including mustard gas, in active service.  Develop for confirmation of exposure to herbicides and/or toxic chemicals, including mustard gas, in accordance with M21-1, Part IV, Subpart ii, Chapter 1, Section F.

5.  If there is evidence that the Veteran was exposed to herbicides and/or toxic chemicals, including mustard gas, in active service, arrange for a medical professional with appropriate expertise to review the Veteran's claims file; and to provide an opinion, with supporting rationale, as to:

(a) whether it is at least as likely as not that the Veteran's status-post removal of right ovary is related to her active service-specifically, to include any confirmed toxic chemical exposure; and   

(b) whether it is at least as likely as not that the Veteran's residuals of excised precancerous skin lesions is related to her active service-specifically, to include any confirmed toxic chemical exposure.
 
If the medical professional believes that physical examination and/or diagnostic testing of the Veteran is necessary, such should be scheduled.  
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

If an opinion cannot be made without resort to mere speculation, then it should be clear in the medical professional's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder; or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6. Thereafter, readjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish the Veteran a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until she is notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2015). The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






